Election/Restrictions
This application is in condition for allowance except for the presence of claims 32-39 directed to an invention non-elected without traverse.  Accordingly, claims 32-39 been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Schmidt (US 2017/0275149) is considered the closest prior art.
Schmidt discloses a fill cap for delivering a fluid from a fluid transporting mechanism to a fluid tank, the fill cap comprising: a connection plate, wherein the connection plate is coupled to an opening of the fluid tank; a hydraulic connector fluidically coupled to the fluid transporting mechanism; a probe disposed within the fluid tank, wherein the probe comprises an inlet at a first distal end coupled to the connection plate and an outlet at a second distal end within the fluid tank; wherein the inlet of the probe is fluidically coupled to the hydraulic connector and wherein the fluid flows from the fluid transporting mechanism, through the hydraulic connector and into the probe through the probe inlet, and wherein the fluid flows into the fluid tank through the outlet of the probe, a valve disposed at the second distal end of the probe, wherein the valve is movable between an open position and a closed position, wherein fluid does not flow out of the outlet of the probe when the valve is in the closed position, and wherein fluid flows out of the outlet of the probe when the valve is in the open position; an arm having a first distal end and a second distal end wherein the first distal end of the arm is coupled to the valve, wherein the movement of the arm moves the valve between the 
Schmidt fails to anticipate or render obvious the combination of a first opening and a second opening disposed on the connection plate; a first connecting member disposed in the first opening, wherein the first connecting member comprises an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank, and a second connecting member disposed in the second opening, wherein the second connecting member comprises an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank; and a first fastener corresponding to the first connecting member and a second fastener corresponding to the second connecting member, wherein fastening the first fastener moves the inner lip of the first connecting member towards the connection plate, wherein the inner lip of the first connecting member rests against a wall of the fluid tank when the first fastener is fastened, wherein fastening the second fastener moves the inner lip of the second connecting member towards the connection plate, and wherein the inner lip of the second connecting member rests against a wall of the fluid tank when the second fastener is fastened.  Any modification, in view of these limitations, to Schmidt would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753